DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukhopadhyay et al (2019/0319447A1 from IDS of 6-9-22).
Mukhopadhyay teaches a method for a Universal Serial Bus Type-C Power Delivery (USB-C/PD) system (para 0020,0021), the method comprising: determining whether a short circuit condition has occurred (para 0023,0028,0032); in response to determining that the short circuit condition has occurred, turning off a ground isolation switch BFET (para 0035,0037); determining a whether a voltage on a configuration channel line (CC line) is greater than a first threshold voltage (para 0041); in response to determining that the voltage on the CC line is greater than the first threshold voltage, determining whether the voltage on the CC line is less than a second threshold voltage; and in response to determining that the voltage on the CC line is less than the second threshold voltage, turning on the ground isolation switch (also see Fig.2).
Dependent claims 2-4 and 11-14 are rejected for the reasons set forth in the PCT/ISA 237 of 6-9-22 submitted by Applicant. 
Claims 2-4 and 11-14 recite the connection and function of the ground isolation switch BFET between system ground and the USB Type-C ground and the connection shown in Fig. 2 of the reference and the cited paragraphs address these features in the rejection.
Allowable Subject Matter
Claims 5-9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the operation of a recovery capacitor connected the ground isolation switch, that have not been taught or been fairly suggested by the prior art of record.



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
August 25, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836